

117 S2955 IS: Department of Defense Improved Hiring Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2955IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to make permanent the direct hire authority of the Secretary of Defense for domestic defense industrial base facilities, the Major Range and Test Facilities Base, and the Office of the Director of Operational Test and Evaluation.1.Short titleThis Act may be cited as the Department of Defense Improved Hiring Act.2.Making permanent the direct hire authority for domestic defense industrial base facilities, the Major Range and Test Facilities Base, and the Office of the Director of Operational Test and Evaluation(a)Codification of section 1125 of FY 2017 NDAAChapter 81 of title 10, United States Code, is amended by adding at the end a new section consisting of—(1)a heading as follows: 1599j.Direct hire authority for domestic defense industrial base facilities, the Major Range and Test Facilities Base, and the Office of the Director of Operational Test and Evaluation;  and(2)a text consisting of the text of section 1125 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 1580 note prec.).(b)Conforming amendments in connection with codificationSection 1599j of title 10, United States Code, as added by subsection (a), is amended—(1)in subsection (a)—(A)by striking During each of fiscal years 2017 through 2025, the Secretary and inserting The Secretary; and(B)by striking United States Code,; and(2)in subsection (b)—(A)by striking During fiscal years 2017 through 2021, the Secretary and inserting The Secretary; and(B)by striking United States Code,. (c)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by adding at the end the following new item: 1599j. Direct hire authority for domestic defense industrial base facilities, the Major Range and Test Facilities Base, and the Office of the Director of Operational Test and Evaluation..(d)Conforming repealSection 1125 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 1580 note prec.) is repealed. 